Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 14 recites in line 3: “where the detent is configured to protrude into the groove when the stand is folded”.  Page 7 of specification discusses about the detent 50 and detent groove 52, as reproduced below:

    PNG
    media_image1.png
    200
    956
    media_image1.png
    Greyscale

However, based on the respective configurations of the detent 50 (being pointing upwards within the outside contour of the securing mechanism 40 as shown by Figs 5-8) and the arrangement of the detent groove 52 (being disposed on the side of cradle 42, and perpendicular to the extending direction of frame member 26 of Fig. 10) as well as the detent groove 52 being disposed at a distance away from the detent 50/securing mechanism 40 as shown in Figs 9 and 10, respectively, therefore, it is unclear or uncertain as to how the limitation: “where the detent is configured to protrude into the groove when the stand is folded” is enabled.  
Furthermore, as best understood by Examiner, Figs 5 and 11 of instant application, singularly or in combination, do not show the limitation: “where the detent is configured to protrude into the groove when the stand is folded” recited in claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babcock youtube video dated 05/24/2020 titled “Overview of Craftsman 10’ Table Saw CMXETAX69434502”, (hereinafter referred to as “Babcock video”)
Regarding claim 20, Babcock video discloses a stand for supporting an object, the stand comprising: a plurality of legs; first and second rails supported by the plurality of legs (video at 0:00 ~ 0:15, 9:58~10:05; 10:46); and securing means supported by at least one of the first and second rails, for securing the 5object to the stand (video at 7:58 shows a set of wing nut and carriage bolt (serving as securing means) fastened to tubular frame of the table saw and rail of the folding stand). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock youtube video dated 05/24/2020 titled “Overview of Craftsman 10’ Table Saw CMXETAX69434502”, (hereinafter referred to as “Babcock video”) in view of Craftsman table saw model no CMXETAX69434502 instruction manual, hereinafter referred to as “Craftsman”), and further in view of Budziszek (US 20220057021A1, hereinafter referred to as “Budziszek”). 
 Regarding claim 1,  Babcock video and Craftsman together teach a stand for supporting an object (Babcock video at 0:29~0:36, see screen capture below, a folding stand for table saw, with lower legs 9, outer upper legs 26, inner upper leg 30, etc), the stand comprising: a plurality of legs (Babcock video: legs 9, 26, 30); first and second rails supported by the plurality of legs (Babcock video at 7:54~8:28, see screen capture below: two rails, one on each side supported by the legs, and having horizontal tubular sections mounted thereon using wing bolt wing screws), where the first and second rails are 5positioned in a horizontal plane (Babcock video: 0:19~ 0:32: horizontal rails supported by legs are horizontally arranged; Craftsman: Fig. 4f in page 12, v-shaped profile brackets/rails are horizontally arranged and in Fig. 5, horizontal brackets/rails mounted on legs); and a securing mechanism attached to the first rail (Craftsman: Fig. 5: sets of carriage bolts 1 and wing nuts 2 attach the bracket/rail to the tubular frame of table saw).
Screen Captures of Babcock video

    PNG
    media_image2.png
    993
    1249
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    984
    1201
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Babcock video and Craftsman based on the rationale that both Babcock video and Craftsman describe exactly the same commercial table saw product model number CMXETAX69434502 sold by Craftsman. Therefore, it would be logical to followup on more detailed product literature Craftsman upon viewing Babcock video.
However, Babcock video and Craftsman fail to disclose or teach where the securing mechanism is configured to pivot about an axis of rotation perpendicular to the horizontal plane, where the securing mechanism is configured to be pivoted by hand without the use of tools, and where pivoting the securing mechanism less than 360 degrees secures the object to the stand.  
However, Budziszek teaches where the securing mechanism (Figs 2, 7 and 8, first and second attachment devices 130a, 130b; Fig. 10 hook member 440) is configured to pivot about an axis of rotation perpendicular to the horizontal plane (Fig. 10, hook member 440, [0058]: hook member 440 rotatable 90 degrees relative to base member 540; [0048]: first attachment device 130a oriented in engaged configuration, while second attachment device 130b oriented in disengaged configuration, see also Figs 1 and 2), where the securing mechanism is configured to be pivoted by hand without the use of tools (Fig. 10, according to the structure of the hook member 440 alongside the description that hook member is designed to be rotatable in [0058], it is implicit that hook member 440 and attachment devices 130a, 130b are rotatable at least 90 degrees by hand without requiring tool as discussed in [0060] lines 4-6: “quick and easy process”), and where pivoting the securing mechanism less than 360 degrees secures the object to the stand ([0048]: first attachment device 130a oriented in engaged configuration, and embodiment of Fig. 10 shows the hook member 440 in engaged configuration; [0058]: hook member 440 rotatable 90 degrees relative to base member 540). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/replace the securing mechanism of carriage bolts and wing nuts (Fig. 5) of Craftsman by the securing mechanism of Budziszek (hook member) based on the following rationales: (a)  MPEP 2141.01(a) recites in part: “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103 , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.” (emphasis added in bold).   Because the need address by instant application for achieving easier and faster securing of the foldable stand to the tubular frames of table saw, provides sufficient reason for combining the elements in the manner claimed taken from Budziszek for the sake of achieving easier and faster attachment/securing of tubular frame, i.e. brace pipe, using securing mechanism of hook member in embodiment of Fig. 10 of Budziszek, that easily rotatably transition between locked and unlocked configurations;  (b) because it is apparent that the mounting of the table saw to the stand as taught by Craftsman in Fig. 5 and page 12 is time consuming and tedious process, by requiring to tighten all 4 sets of carriage bolts 1 to wing nuts 2 to mount the bracket/rail to the tubular frame of table saw, therefore, there would be motivation to find more convenient time-saving solution, such as by adopting quick and easy rotating hook member (securing mechanism) to switch between engaged and disengaged configurations offered by Budziszek. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the V-groove channel rails of Craftsman to be a horizontally flat rail due to the fact that the existing curved shape of the bottom of the hook member 440 of Budziszek is sufficient to accommodate the contour of the tubular frame of the object of Craftsman, thus the rail can be modified to be flat structure so as allow more evenly securing to the hook member.   
Regarding claim 2, Babcock video and Craftsman, singular or in combination fails to disclose, teach or suggest where the securing mechanism is configured to be pivoted between a locked position and an unlocked position, and where the securing mechanism secures the object to the stand when in the locked position.  
However, Budziszek and Craftsman together teach where the securing mechanism (Fig. 10, hook member 440) is configured to be pivoted between a locked position and an unlocked position, and where the securing mechanism secures the object to the stand when in the locked position ([0058]: hook member 440 rotatable 90 degrees relative to base member 540; [0048]: first attachment device 130a oriented in engaged configuration, while second attachment device 130b oriented in disengaged configuration, see also Figs 1 and 2; note: hook member 440 and attachments 130a, 130b taught by Budziszek are different versions/species of the same element/genus, and thus share various common features, and thus for the sake of brevity, redundancies are omitted;  Craftsman: stand and object/table saw secured by securing elements in page 12). 
Regarding claim 3, Babcock video discloses where the object includes a frame member (video at 7:08:  tubular frame of table saw). 
However, Babcock video fails to disclose where the securing mechanism is configured to receive the frame member in the unlocked position, and where the securing mechanism is configured to grip the frame member in the locked position.  
However, Budziszek teaches where the securing mechanism (Fig. 10, 440) is configured to receive the frame member in the unlocked position (Fig. 7, frame member/brace pipe 280; note: hook member 440 and attachments 130a, 130b taught by Budziszek are different versions/species of the same element/genus, and thus share various common features and thus for the sake of brevity, redundancies are omitted), and where the securing mechanism is configured to grip the frame member in the locked position (Fig. 8  hook member 440 grips pipe 280 in engaged/locked configuration).  
Regarding claim 4, Babcock video discloses where the frame member comprises a tube or rod (video at 7:08:  tubular frame of table saw). 
However, Babcock video fails to disclose where the 20securing mechanism includes two arms, and where the two arms are configured to grip the tube or rod when the securing mechanism is in the locked position.  
However, Budziszek teaches where the 20securing mechanism (Fig. 10, 440) includes two arms (Fig. 10, two arms 474), and where the two arms (arms 474) are configured to grip the tube or rod (pipe 280) when the securing mechanism is in the locked position ([0058] and Fig. 8).
Regarding claim 5, Babcock video fails to disclose where the two arms are configured to curve over the tube or rod when the securing mechanism is in the locked position.  
However, Budziszek teaches where the two arms (Fig. 10, arms 474) are configured to curve over the tube or rod when the securing mechanism is in the locked position (Figs 8 and 10; note: hook member 440 and attachments 130a, 130b taught by Budziszek are different species of the same element/genus, and thus share various common features, thus configuration of hook member 440 (one embodiment) of Fig. 8 can be adapted for hook member 440 (another embodiment) of Fig. 10). 
Regarding claim 6, Babcock video fails to disclose where the securing mechanism in the unlocked position presents a 5channel to receive a portion of the object.   However, Budziszek teaches where the securing mechanism in the unlocked position presents a 5channel to receive a portion of the object (Fig. 7, note: hook member 440 and attachments 130a, 130b taught by Budziszek are different species/embodiments of the same element/genus, and thus share various common features, thus configuration of hook member 440 of Fig. 7 can be adapted for hook member 440 of Fig. 10; and a channel is formed to receive part of 280). 

Regarding claim 7, Babcock video fails to disclose where the securing mechanism includes two arms, and where the two arms are configured to secure the object to the stand when the securing mechanism is in the locked position.  
However, Craftsman and Budziszek combined teach where the 20securing mechanism (Budziszek: Fig. 10, 440) includes two arms (Budziszek: Fig. 10, two arms 474), and where the two arms (474) are configured to secure the object to the stand when the securing mechanism is in the locked position (Craftsman: securing table saw to the folding stand; carriage bolts 1 and wing nuts 2 (securing mechanism) of Craftsman replaced by hook member 440/securing mechanism of Budziszek: [0058] and Fig. 8) .  
Regarding claim 8, Babcock video fails to disclose where the securing mechanism presents a channel to receive a portion of the object when in the unlocked position, where the channel has two sides, where one arm is on one side of the channel and the other arm is on the other side of the channel when the securing mechanism is in the unlocked position, and where the arms extend over the portion of the 15object when the securing mechanism is in the locked position.   However, Craftsman and Budziszek combined teach where the securing mechanism presents a channel to receive a portion of the object when in the unlocked position (Budziszek: Fig. 7, note: hook member 440 and attachments 130a, 130b taught by Budziszek are different species of the same element/genus, and thus share various common features, thus configuration of hook member 440/securing mechanism of Fig. 7 in the unlocked/unengaged configuration can be adapted for hook member 440 of Fig. 10; and a channel is formed to receive part of pipe 280; meanwhile, Craftsman: portion of the tubular frame of the table saw can be the object), where the channel has two sides (Budziszek: Fig. 7), where one arm is on one side of the channel and the other arm is on the other side of the channel when the securing mechanism is in the unlocked position (Budziszek: Fig. 10, one arm 474 can be arranged to be on one side of channel  and another arm 474 arranged on the other side of channel, at unengaged/unlocked configuration of Fig. 7 similar to arrangement of 470 and 465), and where the arms extend over the portion of the 15object when the securing mechanism is in the locked position (Budziszek: arms 474 of Fig. 10 can be arranged same as arms 474 of Fig. 8, and extended over the tubular frame of table saw of Craftsman (in place of pipe 280)).  
Regarding claim 9, Babcock video fails to disclose where a frictional force between the arms and a portion of the object when the securing mechanism is in the locked position restrains the securing mechanism from pivoting from the locked position to the unlocked position.  
However, Craftsman and Budziszek combined teach where a frictional force between the arms and a portion of the object when the securing mechanism is in the locked position restrains the securing mechanism from pivoting from the locked position to the unlocked position (Budziszek: based on the shape of arcuate profile 1075 of the hook member of Fig. 10, the curved round shape of the tubular frame (object) of Craftsman would fit snugly inside the arcuate arms of the hook member 474 of Fig. 10 of Budziszek, as a result, it is inherent that friction force would be resulted when hook member of Fig. 10 is configured in locked/engaged position similar to hook member in Fig. 8, thereby restraining to rotate to unlocked/disengaged position). 
Regarding claim 10, Babcock video alone fails to disclose where the securing mechanism is a first securing mechanism, and further comprising a second securing mechanism attached to the second rail.  
However, Babcock video, Craftsman and Budziszek combined teach where the securing mechanism is a first securing mechanism, and further comprising a second securing mechanism attached to the second rail (Babcock video: 0:19~ 0:32: two rails supported by legs; Craftsman: Fig. 4f in page 12, two rails and Fig. 5: rails mounted on legs; Budziszek: securing mechanism: hook member 440 of Fig. 10, can be adapted to be attached to rails of Babcock video and Craftsman, so as to securely attach the frame of object to the stand). 
Regarding claim 11, Babcock video fails to disclose where the securing mechanism has a handle to pivot the securing mechanism.  
However, Budziszek teaches where the securing mechanism has a handle to pivot the securing mechanism (Figs 7 and 8, stopper 565 / handle pivots/rotates the attachment devices 130a, 130b/ hook member 440, [0058]). 
Regarding claim 12, Babcock video fails to disclose where the securing mechanism is configured to be pivoted 5between a locked position and an unlocked position, and where the handle moves out from the first rail when pivoting from the locked position to the unlocked position, and moves toward the first rail when pivoting from the unlocked position to the locked position.  However, Budziszek teaches where the securing mechanism is configured to be pivoted 5between a locked position and an unlocked position (Figs 7 and 8:  hook member 440 and attachments 130a, 130b are in disengaged and engaged configurations (locked and unlocked); [0048]: first attachment device 130a oriented in engaged configuration, while second attachment device 130b oriented in disengaged configuration), and where the handle moves out from the first rail when pivoting from the locked position to the unlocked position, and moves toward the first rail when pivoting from the unlocked position to the locked position ([0056] – [0058]).  
Regarding claim 15, Babcock video and Craftsman fail to disclose or teach where the first rail has a flat surface, and where the securing mechanism is attached to the flat surface.  
However, Craftsman and Budziszek combined teach where the first rail has a flat surface, and where the securing mechanism is attached to the flat surface (Budziszek: Fig. 2, hanger mount 120a, 120b has a flat surface to which securing mechanism 130 is attached; Craftsman: first rail on the left in Fig. 5).
Regarding claim 17, Babcock video fails to disclose where the stand is foldable.  
However, Craftsman teaches where the stand is foldable (Figs. 4c-4e). 
It would have been obvious to combine Babcock video and Craftsman based on the same rationale previously discussed for claim 1 above, thereby omitted for brevity.
Regarding claim 18, Babcock video fails to disclose where the stand includes a first pair of legs joined to pivot, and a second pair of legs joined to pivot, where the first and second rails are supported by the first and second pairs of legs, where the first and second rails connect the first and second pairs of legs, and where pivoting the first and second pairs of legs causes the stand to fold.  However, Craftsman teaches where the stand includes a first pair of legs joined to pivot, and a second pair of legs joined to pivot, where the first and second rails are supported by the first and second pairs of legs, where the first and second rails connect the first and second pairs of legs, and where pivoting the first and second pairs of legs causes the stand to fold (Figs 1, 4e, 4f, 5,  stand is folded in Fig. 4e).  It would have been obvious to combine Babcock video and Craftsman based on the same rationale previously discussed for claim 1 above, thereby omitted for brevity.
Regarding claim 19, Babcock video discloses a stand for supporting an object, the stand comprising: a plurality of legs; a plurality of rails supported by the plurality of legs (video at 0:00 ~ 0:15, 9:58~10:05; 10:46). 
However, Babcock video fails to disclose and a securing mechanism attached to one of the rails; 10where the securing mechanism is configured to pivot about an axis of rotation; where the securing mechanism includes a handle that allows the securing mechanism to be pivoted by hand and without the use of tools between a locked position and an unlocked position;
However, Budziszek teaches where the securing mechanism includes a handle that allows the securing mechanism to be pivoted by hand and without the use of tools between a locked position and an unlocked position (Figs 7 and 8, stopper 565 / handle pivots/rotates the attachment devices 130a, 130b/ hook member 440, [0058]; Fig. 10, according to the structure of the hook member 440 alongside the description that hook member is designed to be rotatable in [0058], it is implicit that hook member 440 and attachment devices 130a, 130b are rotatable at least 90 degrees by hand without requiring tool as discussed in [0060] lines 4-6: “quick and easy process”; [0058]: hook member 440 rotatable 90 degrees relative to base member 540; [0048]: first attachment device 130a oriented in engaged configuration, while second attachment device 130b oriented in disengaged configuration). 
In addition, Babcock video fails to disclose where the securing mechanism further includes at least one arm; where the arm is configured to secure the object to the stand when in the locked position; 15and where the securing mechanism pivots 180 degrees or less between the locked and unlocked positions.  
However, Budziszek and Craftsman combined teaches where the securing mechanism (Budziszek: Fig. 10, 440) further includes at least one arm (Budziszek: Fig. 10, two arms 474); where the arm is configured to secure the object to the stand when in the locked position (Budziszek: [0058] and Fig. 8; Craftsman: table saw is secured to foldable stand, Fig. 1); 15and where the securing mechanism pivots 180 degrees or less between the locked and unlocked positions ([0058]: hook member 440 rotatable 90 degrees relative to base member 540; [0048]: first attachment device 130a oriented in engaged configuration, while second attachment device 130b oriented in disengaged configuration).
Regarding claims 2, 7, 8, 9, 19, 15 and 19, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Babcock video by Craftsman and Budziszek based on the same rationales as previously discussed for claim 1 above, thereby omitted herein for brevity. 
Regarding claims 3, 4, 5, 6, 11, 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Babcock video by Budziszek based on the same rationales as previously discussed for claim 1 above, thereby omitted herein for brevity. 

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock youtube video dated 05/24/2020 titled “Overview of Craftsman 10’ Table Saw CMXETAX69434502”, (hereinafter referred to as “Babcock video”) in view of Craftsman table saw model no CMXETAX69434502 instruction manual, hereinafter referred to as “Craftsman”), and further in view of Budziszek (US 20220057021A1, hereinafter referred to as “Budziszek”), and further in view of Dutterer (US 20200376706A1, hereinafter referred to as “Dutterer”). 
Regarding claim 13, Babcock video, Craftsman, and Budziszek, singularly or in combination, fails to disclose or teach further comprising a cradle attached to one of the first and second 10rails.  However, Dutterer teaches further comprising a cradle attached to one of the first and second 10rails (see annotated figure A below). 

Annotated figure A taken from Dutterer

    PNG
    media_image4.png
    813
    1056
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babcock video, Craftsman, and Budziszek and Dutterer based on the rationale as follow: one singular securing mechanism (hook member 440 or attachment devices 130a, 130b) of Budziszek is able to sufficiently secure a frame of the object to each rail, and so having two hook members 440 to attach to each rail as taught by Budziszek appears to be redundant, and more time consuming to rotate both hook members to go from engaged to disengaged configuration when removing the tubular frame.  However, by replacing one of the hook members 440 of Budziszek by one cradle (see annotated figure A above) of Dutterer for mounting to each rail taught, redundancy is eliminated and time is saved without sacrificing adequate support to the tubular frame of the object.
Regarding claim 16, Babcock video, Craftsman, and Budziszek, singularly or in combination, fails to disclose or teach further comprising a cradle attached to the flat surface.  However, Dutterer and Budziszek combined teaches further comprising a cradle attached to the flat surface (Dutterer: see annotated figure A below, note the surface is first rail is curved and not flat, however, Budziszek teaches Fig. 2, hanger mount 120a, 120b has a flat surface to which securing mechanism 130 is attached). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babcock video, Craftsman, and Budziszek and Dutterer based on the same rationales as discussed for claim 13 above, thereby omitted herein for brevity.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the curved tubular rail of Dutterer by the flat bar structure of hanger mount of Budziszek based on the rationale that replacement of a tubular rail by a flat bar is “simple substitution of one known element for another to obtain predictable results” (see MPEP 2143, exemplary rationales I (B)) in view of the advantage of matching flat surface of the rail to the flat bottom of the cradle over matching curved surface of tubular rail to the curved bottom surface of the cradle. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are as follow:  Lifshitz (US 9371954B2) discloses a folding work bench frame with latchable bar releasable from catch.  Filseth (US 20150069191A1) discloses a foldable portable tubular stand. Schmidt (US 4192480) discloses a folding stand.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632